 


110 HRES 1516 RH: Providing for consideration of the bill (H.R. 7201) to amend the Internal Revenue Code of 1986 to provide incentives for energy production and conservation, and for other purposes and providing for consideration of the bill (H.R. 7202) to amend the Internal Revenue Code of 1986 to extend certain expiring provisions, to provide individual income tax relief, and for other purposes.
U.S. House of Representatives
2008-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
House Calendar No. 285 
110th CONGRESS 
2d Session 
H. RES. 1516 
Report No. [110–902] 
IN THE HOUSE OF REPRESENTATIVES 
 
September 28, 2008 
Mr. Arcuri, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be printed 
 
RESOLUTION 
Providing for consideration of the bill (H.R. 7201) to amend the Internal Revenue Code of 1986 to provide incentives for energy production and conservation, and for other purposes and providing for consideration of the bill (H.R. 7202) to amend the Internal Revenue Code of 1986 to extend certain expiring provisions, to provide individual income tax relief, and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 7201) to amend the Internal Revenue Code of 1986 to provide incentives for energy production and conservation, and for other purposes. All points of order against consideration of the bill are waived except those arising under clause 10 of rule XXI. The bill shall be considered as read. All points of order against the bill are waived. The previous question shall be considered as ordered on the bill to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chairman and ranking minority member of the Committee on Ways and Means; and (2) one motion to recommit. 
2.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 7202) to amend the Internal Revenue Code of 1986 to extend certain expiring provisions, to provide individual income tax relief, and for other purposes. All points of order against consideration of the bill are waived except those arising under clause 10 of rule XXI. The bill shall be considered as read. All points of order against the bill are waived. The previous question shall be considered as ordered on the bill to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chairman and ranking minority member of the Committee on Ways and Means; and (2) one motion to recommit. 
3.During consideration of H.R. 7201 or H.R. 7202 pursuant to this resolution, notwithstanding the operation of the previous question, the Chair may postpone further consideration of either bill to such time as may be designated by the Speaker. 
 
 
September 28, 2008 
Referred to the House Calendar and ordered to be printed 
